Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the Claim:
Claim 13.	Line 15, after “reflection”, --surface-- has been inserted. (note “second reflection surface” on line 10 of the same claim 13).
3.	Applicant’s amendments to the specification and claims filed March 4, 2021 have been considered and are persuasive.  The drawing replacement sheet were received on March 4, 2021.  These drawings are accepted.  Claims 1, 3, 4, 6 to 13, 15 to 18 and 20 are allowed.  Claims 2, 5, 14 and 19 are cancelled.
Claim 1 is allowed because the prior art individual or taken as a whole does not teach that wherein the projections of the first reflection surface and the second reflection surface of each wedge-shaped recess on a plane formed by the first direction and the second direction intersect and form an apex angle, and vertices of the apex angles of the plurality of wedge-shaped recesses are arranged on an apex line, and the apex line is parallel to a total reflection critical line of the second reflection surface in combination with all other features as claimed in claim 1.  Claims 3, 4, 6 to 12 and 20 depend on claim 1 and as such are also allowed.  Claim 13 is allowed because the prior art individual or taken as a whole does not teach that wherein projections of the first reflection surface and the second reflection surface of each wedge-shaped recess on a plane formed by the first direction and the second direction intersect and form an apex angle, and vertices of the apex angles of the plurality of wedge-shaped recesses are arranged on an apex line, and the apex line is parallel to a total reflection critical line of the second reflection surface in combination with all other features as claimed in claim 13.  Claims 15 to 18 depend on claim 13 and as such are also allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y M. Quach Lee/
Primary Examiner, Art Unit 2875